PCIJ_A_08_SinoBelgianTreaty_BEL_CHN_1926-11-25_APP_01_NA_NA_FR.txt. 4

REQUÊTE INTRODUCTIVE D’INSTANCE

ADRESSÉE AU GREFFE DE LA COUR, CONFORMÉMENT A L'ARTICLE 40
DU STATUT, PAR L’INTERMEDIAIRE DE LA LEGATION DE BELGIQUE
A LA HAYE, LE 25 NOVEMBRE 1926.

DÉNONCIATION DU TRAITE SINO-BELGE
‘DU 2 NOVEMBRE 1865

A Monsieur le Président et à Messieurs les Juges de la Cour
permanente de Justice internationale.

Le soussigné, dûment autorisé par le GOUVERNEMENT BELGE,

Vu l’article 46 du Traité conclu à Pékin le 2 novembre 1865.
entre la Belgique et la Chine, .
Vu les déclarations d’adhésion de la Belgique et de la Chine à la
disposition facultative de l’article 36, alinéa 2, du Statut de la Cour ;

Vu l’article 40 du Statut et l’article 35, alinéa 2, du Règlement de
ladite Cour ;

A l'honneur de vous adresser la Requête suivante :

Aux termes de l’article 46 dudit Traité, du 2 novembre 1865, entré
en vigueur lors de l’échange des ratifications le 27 octobre 1866 :

« Si dorénavant le Gouvernement de Sa Majesté le roi des
Belges jugeait utile d’apporter des modifications 4 quelques-
unes des clauses du présent Traité, il sera libre à cet effet
d'ouvrir des négociations après un intervalle de dix années
révolues à partir du jour de l’échange des ratifications, mais il
faut que, six mois avant l'expiration des dix années, il fasse
connaître officiellement au Gouvernement de Sa Majesté l’empe-
reur de Chine son intention d’apporter des modifications et en
quoi elles consisteront. A défaut de cette annonce officielle, le

. Traité restera en vigueur sans changement pour un nouveau
terme de dix années et ainsi de suite de dix en dix années. »

Le Gouvernement chinois a prétendu dénoncer le Traité à l’expi-
ration de la présente période décennale qui vient de se terminer, et,
5

le 16 avril 1926, il a notifié au Gouvernement belge qu’il considérait
le Traité comme cessant de produire ses effets à partir du 27 octobre
1926.

Le Gouvernement belge, bien que:contestant personnellement au
‘Gouvernement chinois le droit de dénonciation unilatérale, se
montra néanmoins disposé, tout en maintenant intégralement son
point de vue, à envisager de commun accord avec le Gouvernement
chinois s’il ne serait pas possible d’arriver à une solution amiable
de la question, par la conclusion d’un modus vivendi.

Les négociations entreprises à cet effet n’ayant pas abouti, le
Gouvernement belge proposa au Gouvernement chinois de soumettre,
par voie de compromis, le litige à la Cour permanente de Justice
internationale. |

Le Gouvernement chinois refusa cette proposition, prit un mandat
présidentiel décrétant l’abrogation du Traité de 1865, et édicta des
mesures en violation des droits que ce Traité confère à la Belgique
et à ses ressortissants.

Le Gouvernement belge se voit forcé, dans ces conditions, de
saisir la Cour par voie de requête.

En conséquence, et sous réserve de tous Mémoires, Contre-Mé-
moires, et en général de tous moyens et preuves à présenter ulté-
rieurement à la Cour :

PLAISE A LA COUR:

Donner acte à la Puissance requérante que pour toutes notifi-
cations et communications relatives à la présente affaire, elle élit
domicile au siège de la Légation de Belgique à La Haye; _

Notifier la présente Requête, conformément à l’article 40, alinéa 2,
du Statut de la Cour, au Gouvernement de la République chinoise ;

Dire et juger, tant en l’absence que présence dudit Gouvernement
et après tels délais qu’il plaira à la Cour de fixer, qu'il n'appartient
pas au Gouvernement de la République chinoise de dénoncer
unilatéralement le Traité du 2 novembre 1865 ; |

En attendant qu’il soit statué, indiquer toutes mesures conser-
vatoires à prendre pour la sauvegarde des droïts qui seraient éven-
tuellement reconnus à la Belgique ou à ses ressortissants.

Le Chargé d'affaires de Belgique a: t. :
(Signé) Comte DE LALAING.

La Haye, le 25 novembre 1926.
